Citation Nr: 1111097	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that the claim had been denied by two prior rating decisions in October 2007 and February 2009.  However, the prior claims were continuously prosecuted and a decision on the merits, rather than reopening the claim, is proper.

In March 2010, the Veteran submitted additional evidence.  In February 2011, the Veteran authorized a waiver of initial RO consideration for that additional evidence.  See 38 C.F.R. § 20.1304 (2010).  In March 2011, the Veteran submitted more additional evidence, accompanied by a statement saying that he did not want to send such evidence to the RO as this would have caused his file to go back under review for another year or more.  See id.

The Board notes that you filed a motion to advance your case on the Board's docket due to serious illness.  While the evidence does show you suffer from some physical disability, the evidence reflects your cancer has not recurred.  Accordingly, the evidence does not reflect illness so severe or grave as to warrant advancement on the docket.  See 38 C.F.R. § 20.900.  In any event, as your case is currently being decided, your request for advancement is moot.  


FINDINGS OF FACT

1.  The evidence of record does not show, and the Veteran does not contend, that he had active service in the Republic of Vietnam during the Vietnam era.

2.  There is no competent and probative evidence establishing that the Veteran was actually exposed to Agent Orange during his service. 

3.  Prostate cancer was not shown in service or for many years thereafter, and there is no competent evidence suggesting the condition is related to service for reasons other than his claimed herbicide exposure. 



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may such be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service records pertinent both to the Veteran's service and otherwise, VA treatment records, medical treatise literature, Internet articles, photographs, a statement from a private physician, Congressional correspondence, prior Board decisions pertaining to other veterans unrelated to the current appeal, and a statement from another veteran.

The Board notes that the record reflects that the Veteran has been receiving Social Security Administration (SSA) benefits since August 1986 due to memory disorders associated with a suicide attempt by carbon monoxide poisoning.  While records concerning this SSA award are not associated with the claims file, such records are not relevant to the prostate cancer claim currently on appeal, and therefore do not need to be obtained pursuant to the current adjudication of this issue.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, in some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

Service connection may be established for prostate cancer if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  In this regard, prostate cancer must have become manifest to a degree of 10 percent or more at any time after service to warrant application of the presumption.  38 C.F.R. § 3.307(a)(6)(ii).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his prostate cancer is related to his military service.  Specifically, he alleges that he was exposed to an herbicide agent while serving for three years from March 1971 to March 1974 aboard the USS Josephus Daniels.  The Veteran does not contend that he ever entered the Republic of Vietnam during his time in service nor served in the waters offshore.  Rather, he contends that the USS Josephus Daniels was exposed to herbicides while in Da Nang, Vietnam and that upon the ship's return to the states, he was exposed to herbicides when he subsequently served on board that ship.  He contends he drank contaminated water, breathed air from a contaminated ventilation system, and scraped contaminated paint off the antennas of the ship during the course of his in-service duties.  After careful consideration of all procurable and assembled data, the Board finds that service connection for the Veteran's prostate cancer is not warranted on any basis.

Service treatment records are negative for any complaints, diagnosis, or treatment of prostate cancer.  It was not until November 2002, more than 28 years after his service discharge, that the Veteran was diagnosed with prostate cancer based on the results of a VA biopsy.  He underwent a radical retropubic prostatectomy with lymph node dissection at a VA facility in December 2002.  Subsequent VA treatment records reflect treatment for residuals such as urinary incontinence and erectile dysfunction.

In May 2009, a private physician reviewed the service records, medical evidence, and treatise literature of record and noted the Veteran's assertion that he began serving onboard the USS Josephus Daniels immediately after it had returned from Vietnam.  The private physician stated that he "must assume" that the water the Veteran drank and washed with over the next three years was contaminated with some level of dioxin, though the exact level is not known.  The private physician then cited the previously established link between dioxin exposure and the development of prostate cancer, and he opined that given this known link, the Veteran's prostate cancer was more likely than not caused by his exposure to herbicides while serving in the Navy.

In a December 2010 statement, another veteran described how he reported for duty on board the USS Josephus Daniels in Norfolk, Virginia in June 1977 to participate in a one-year removal effort of ship-wide Agent Orange contamination.  That veteran claimed to have developed symptoms of type II diabetes mellitus while performing such work on board the ship.

With regard to service connection for prostate cancer on a presumptive basis as a result of herbicide exposure, the Board is cognizant of the Veteran's sincere belief that he was likely exposed to Agent Orange during his military service.  However, as outlined above, the evidence of record does not show that the Veteran had active service in the Republic of Vietnam during the Vietnam era, nor does he contend he served aboard while the ship was in Vietnam waters.

Moreover, the evidence of record does not provide any proof of his actual exposure to herbicides in service at any time.  The Board notes that the Veteran has submitted medical treatise literature and Internet articles pertaining to contamination of drinking water and ventilation systems on ships, as well as the other veteran's statement regarding service on the USS Josephus Daniels in 1977.  However, 
this evidence does not address the facts that are specific to the Veteran's case. Accordingly, it is of little probative value.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

To support his claim, the evidence must establish that he, not the ship, was actually exposed to herbicides.  Specifically, there is no objective evidence establishing that the USS Josephus Daniels, after travelling thousands of miles from Vietnam to Norfolk, Virginia had any residual herbicide anywhere on ship.  The Veteran assumes there was residual herbicide on the ship, but there is no objective evidence establishing the factual presence of herbicides anywhere on board ship.  His reference to studies regarding desalinization is not fact specific to the USS Josephus Daniels and does not establish the presence of herbicides in the water on that ship at the time the Veteran began serving on board.  The Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that herbicides were present in the air or water, or otherwise the ship.  Thus, his lay assertion that the ship was contaminated and that he was exposed to herbicides while serving on board, is not competent evidence as to whether there was actual contamination or actual exposure.

Further, although the Veteran submitted a lay statement from a soldier who served on the ship in 1977, that veteran's lay assertion that the ship was contaminated by Agent Orange in 1977, to the extent it is even competent evidence, cannot establish that the USS Josephus Daniels was contaminated with Agent Orange during the Veteran's time on board, nor does it establish that the Veteran himself was exposed to the herbicide.  

In short, the Veteran assumes that his ship was contaminated with herbicides while in Vietnam when it was purportedly docked in Da Nang.  However, the records reflect it made only a brief stop there in April 1970.  During the relevant time frame, it was also in the Gulf of Tonkin, Subic Bay, Australia, New Zealand, Hong Kong, Sasebo, and American Samoa; thus, it was not docked to land in Vietnam for its entire deployment.  Regardless, there is simply no factual evidence establishing that the Veteran was exposed to herbicides because a ship he served on had previously been in Vietnam.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Here, the Veteran's assumptions amount to no more than speculation, and the evidence presented in support of his claim is not fact specific to him or to the USS Josephus Daniels with respect to whether the ship was contaminated with herbicides at the time he served on it or whether he specifically was exposed to such during the course of his service on board.

Accordingly, the Board concludes that the most probative evidence does not establish that he was exposed to herbicides during his military service.  

The fact that the Veteran is not entitled to the foregoing regulatory presumption of service connection does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend, and the medical evidence of record does not show, that prostate cancer was present in service.  Post-service VA treatment records reflect that the Veteran was not diagnosed with this disability until more than 28 years after his service discharge.  Although the Veteran's private physician opined in May 2009 that the Veteran's prostate cancer was related to herbicide exposure during his navy service, as the Board concluded above that the evidence does not establish such exposure, the opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  The Veteran does not contend and the evidence does not suggest that the Veteran's prostate cancer is related to his service on a basis other than his alleged herbicide exposure.  

The Board acknowledges that a VA examination has not been scheduled in this case for purposes of obtaining a medical opinion.  However, there is no evidence of prostate cancer in service or for more than 28 years after the Veteran's discharge from service, and no competent evidence establishing exposure to Agent Orange.  Further, the record does not contain any probative evidence to suggest a possible association between this disability and service.  Thus, under these circumstances, there is no duty to provide a medical examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also acknowledges that the Veteran submitted a copy of prior Board decisions for different veterans, wherein the Board had granted service connection for diabetes mellitus due to herbicide exposure based on facts and evidence specific to those cases.  However, by law, Board decisions are of a nonprecedential nature.  See 38 C.F.R. § 20.1303 (2010).  Because the current case requires the Board to analyze entirely different facts and evidence, the Board cannot apply findings and conclusions in other decisions to the instant case.  Instead, the instant case must be decided based on the facts and evidence specific to this Veteran's case.

Further, the Board notes that in a July 2007 statement, the Veteran alternatively appeared to claim that his prostate cancer is due to radiation exposure from radio transmitters while on board the USS Josephus Daniels.  However, his he had previously denied exposure to ionizing radiation.  In October 2007, the RO asked the Veteran to clarify his intent regarding any theory of entitlement based on exposure to radiation.  In a December 2007 statement, the Veteran clarified that he was claiming presumptive service connection for prostate cancer only due to Agent Orange exposure.

In sum, the Board finds that the most competent and probative evidence indicates that prostate cancer was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current prostate cancer to service.  Accordingly, service connection for prostate cancer is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


